263 Wis. 111 (1953)
WISCONSIN ELECTRIC POWER COMPANY, Appellant,
vs.
CITY OF MILWAUKEE, Respondent.[*]
Supreme Court of Wisconsin.
January 5, 1953.
February 3, 1953.
For the appellant there were briefs by Shaw, Muskat & Paulsen, attorneys, and John G. Quale and John F. Zimmermann of counsel, all of Milwaukee, and oral argument by Mr. Quale.
For the respondent there was a brief by Walter J. Mattison, city attorney, and Ralph J. Chmurski, assistant city attorney, and oral argument by Mr. Chmurski.
*112 PER CURIAM.
Mr. Justice FAIRCHILD having taken no part in the decision upon this appeal, and the other members of the court being equally divided on the question whether the order sustaining the demurrer should be affirmed or reversed, Mr. Chief Justice FRITZ, Mr. Justice BROWN, and Mr. Justice CURRIE being of the opinion that the order should be reversed upon the ground that under the rule of Mullane v. Central Hanover B. & T. Co. 339 U. S. 306, 70 Sup. Ct. 652, 94 L. Ed. 865, the notices of hearing given by publication only as required by the provisions of the charter of the city of Milwaukee were inadequate to comply with the requirements of due process, and Mr. Justice MARTIN, Mr. Justice BROADFOOT, and Mr. Justice GEHL being of the opposite view and that the order should be affirmed, the order is affirmed under the rule.
Order affirmed.
NOTES
[*]  Motion for rehearing denied, with $25 costs, on March 31, 1953.